DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 

Response to Arguments/Amendment
The amendment to Claims 1 and 12 is acknowledged.
The amendment to Claims 1 and 12 overcome the Claim rejections under 35 USC §112(b) and under 35 USC §112(a), the Claim interpretation under 35 USC §112(f), and the prior art rejection.

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between Groups IA, IB, IIA, and IIB, as set forth in the Office action mailed on 3/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/19/2020 is withdrawn.  Claims 4-11, directed to Inventions IB, IIA, and IIB are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on 2/1/2022.

Claims 4-6, 8, and 9 have been amended as follows: 
Claim 4 has been amended to:
4. The optical fiber characteristics measuring apparatus according to claim 2,
wherein the controller changes the modulation frequency and the modulation amplitude such that spatial resolution in a longitudinal direction of the optical fiber is different from each other for each of the optical circulator and the optical splitter.

Claim 5 is amended to
5. The optical fiber characteristics measuring apparatus according to claim 2,
wherein the controller changes the modulation frequency and the modulation amplitude such that the modulation frequency and a combination of the modulation frequency and the modulation amplitude are different from each other for each of the optical circulator and the optical splitter.

Claim 6 is amended to:
6. The optical fiber characteristics measuring apparatus according to claim 1, further comprising:
an optical gate that brings an optical path between the optical circulator and the optical splitter into a disconnected state or a connected state under control of the controller.

Claim 8 is amended to:
8. The optical fiber characteristics measuring apparatus according to claim 7,
wherein, when the optical path between the optical circulator and the optical splitter is in the disconnected state, the controller controls, based on a return time of the backscattered light, the light source to generate the reference light that interferes with the backscattered light by changing the modulation frequency of the continuous light in units of one period or half a period of the modulation period corresponding to the modulation frequency.

Claim 9 is amended to:
9. The optical fiber characteristics measuring apparatus according to claim 8,
wherein, when the optical splitter makes first pump light and second pump light incident on the optical fiber, the detector detects the interference light of (i) the backscattered light obtained by the pulsed light modulated by the controller, corresponding to the first pump light and (ii) the reference light generated 
the calculator calculates the characteristics of the optical fiber by making the second pump light incident on the optical fiber without waiting for return of the backscattered light corresponding to the first pump light.




Allowable Subject Matter
Claims 1 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical fiber characteristics measuring apparatus comprising: a controller that controls the light source to change, before the detector detects the interference light of the backscattered light and the reference light, modulation frequency of frequency modulation of the continuous light in terms of discrete steps of one period or half a period of a modulation period corresponding to the modulation frequency in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 12, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical fiber characteristics measuring method, comprising changing modulation frequency of frequency modulation 

Claims 2-22 and 13-15 are allowable at least based upon their dependence on Claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877